

116 HR 144 IH: Old Glory Only Act
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 144IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Duncan (for himself, Mr. Norman, Mr. Banks, Mr. King of Iowa, Mr. Kelly of Mississippi, Mr. Biggs, Mrs. Lesko, Mrs. Hartzler, Mr. Meadows, and Mr. Buck) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit the flying of any flag other than the United States flag over United States diplomatic and consular posts, and for other purposes. 
1.Short titleThis Act may be cited as the Old Glory Only Act. 2.Prohibition on flying of certain flags over United States diplomatic and consular postsThe Secretary of State shall ensure that no United States diplomatic or consular post flies any flag other than the United States flag over such post. 
